      Case 2:19-cv-00037-BMM-KLD Document 71 Filed 02/23/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

 BUNNY LONA,                                   CV-19-37-BU-BMM-KLD

 Plaintiff,                                          ORDER

 v.

 BUSHNELL INC. d/b/a UNCLE
 MIKE’S; MICHAELS OF OREGON,
 INC., and JOHN DOES 2-10,

 Defendants.

       The Court has been informed that this case has settled. (Doc. 70.)

Accordingly, IT IS HEREBY ORDERED that all deadlines and hearings in this

case are VACATED. The parties shall file a stipulation for dismissal and submit

a proposed order of dismissal to the undersigned on or before March 23, 2021, or

show good cause for their failure to do so.


       DATED this 23rd day of February, 2021.




                                       -1-
